DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/22/2020 and 8/16/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 currently ends in double periods and should be corrected to a singular period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 10, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bächer et al. [Bächer] (US PGPub 2019/0366703) in view of Morris et al. [Morris] (US PGPub 2018/0349531).

As to claim 1
Bächer discloses a computer-implemented method for additive manufacturing, comprising: 
receiving, by one or more computing devices (optimization system 310, see Fig. 3), three-dimensional model data (3D model of object 352, see Fig. 3); 
receiving, by the one or more computing devices, one or more inducing variables (set of unparameterized and parameterized loads/forces 354, see Fig. 3); 
creating a print file (output print file 360, see Fig. 3) as a function of the one or more inducing variables to account for the inducing variables to produce a uniform part throughout a build area or otherwise reduce part variability (see paragraph 0030, lines 19-29 and paragraph 0035, lines 1-4); and 
outputting the print file to a printer (3D printer 370, see Fig. 3) or a data storage device (memory 340, see Fig. 3) (see paragraph 0033, lines 10-14).  
Though Bächer discloses the computer-implemented method creating an optimized print file based on a function of inducing variables to produce a uniform part, Bächer fails to specifically disclose those inducing variables including at least one of a recoater direction, recoater force, gas flow direction, and/or gas flow rate.
Morris discloses a computer-implemented method creating an optimized print file based on at least one of a recoater direction (set of machining directions of a manufacturing machine; see paragraph 0109, lines 17-18), recoated force, gas flow direction, and/or gas flow rate (see paragraph 0108, lines 1-10 and paragraph 0109, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bächer’s invention with Morris’ in order to consider tool direction variables when determining an optimal 3D model, since doing so would help manufacture physical products that are designed through topology optimization (see Morris paragraph 0003, lines 2-3).

As to claim 2
Morris discloses the computer-implemented method of claim 1, wherein the one or more inducing variables include a recoater direction and a recoater force (see paragraph 0109, lines 15-19).  

As to claim 10
Bächer discloses a method of additive manufacturing, comprising: 
modifying local effective energy density (linear strain energy density; see paragraph 0061, line 15) as a function of location on a print bed as a function of one or more inducing variables (set of unparameterized and parameterized loads/forces 354, see Fig. 3) (see paragraph 0030, lines 19-29 and paragraph 0035, lines 1-4).
  	Though Bächer discloses the method modifying local effective energy density based on a function of inducing variables, Bächer fails to specifically disclose those inducing variables including at least one of a recoater direction, recoater force, gas flow direction, and/or gas flow rate.
Morris discloses a computer-implemented method creating an optimized topology based on at least one of a recoater direction (set of machining directions of a manufacturing machine; see paragraph 0109, lines 17-18), recoated force, gas flow direction, and/or gas flow rate (see paragraph 0108, lines 1-10 and paragraph 0109, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bächer’s invention with Morris’ in order to consider tool direction variables when determining an optimal 3D model, since doing so would help manufacture physical products that are designed through topology optimization (see Morris paragraph 0003, lines 2-3).

As to claim 11
Morris discloses the method of claim 10, wherein the one or more inducing variables include a recoater direction and a recoater force (see paragraph 0109, lines 15-19).  

As to claim 15
Bächer discloses a non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system (optimization system 310, see Fig. 3), cause the computer system to: 
receive three-dimensional model data (3D model of object 352, see Fig. 3); 
receive one or more inducing variables (set of unparameterized and parameterized loads/forces 354, see Fig. 3); 
create a print file (output print file 360, see Fig. 3) as a function of the one or more inducing variables to account for the inducing variables to produce a uniform part throughout a build area or otherwise reduce part variability (see paragraph 0030, lines 19-29 and paragraph 0035, lines 1-4); and 
output the print file to a printer (3D printer 370, see Fig. 3) or a data storage device (memory 340, see Fig. 3) (see paragraph 0033, lines 10-14).  
Though Bächer discloses the non-transitory computer readable storage medium and one or more computer programs embedded therein, the computer programs comprising instructions, which when executed by a computer system creating an optimized print file based on a function of inducing variables to produce a uniform part, Bächer fails to specifically disclose those inducing variables including at least one of a recoater direction, recoater force, gas flow direction, and/or gas flow rate.
Morris discloses creating an optimized print file based on at least one of a recoater direction (set of machining directions of a manufacturing machine; see paragraph 0109, lines 17-18), recoated force, gas flow direction, and/or gas flow rate (see paragraph 0108, lines 1-10 and paragraph 0109, lines 15-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bächer’s invention with Morris’ in order to consider tool direction variables when determining an optimal 3D model, since doing so would help manufacture physical products that are designed through topology optimization (see Morris paragraph 0003, lines 2-3).

As to claim 16
Morris discloses the computer system of claim 15, wherein the one or more inducing variables include a recoater direction and a recoater force (see paragraph 0109, lines 15-19).  

Allowable Subject Matter
Claims 3-9, 12-14, and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claims 3, 7-9, 12, 14, 17, and 19; Bächer and Morris, individually or in combination, fails to specifically teach the one or more inducing variable to include a gas flow rate and a gas flow direction. In regards to claims 4-6, 13, and 18; Bächer and Morris, individually or in combination, fails to specifically teach the print file to include modifying local effective energy density as a function of location on the print bed such that when a location has a higher packing density due to the recoater direction and/or recoater force, a higher energy density is used, and when a location has a lower packing density, lower energy density is used. Accordingly, the cited claims and the limitations there within are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael J Brown/
Primary Examiner, Art Unit 2115